   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 1 of 9 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                             :
                                                      :
             Plaintiff,                               :      Case No. __________
                                                      :
             v.                                       :      In Admiralty
                                                      :
THE GRIMALDI GROUP SpA;                               :
ATLANTIC CONTAINER LINE AB, aka                       :
ATLANTIC CONTAINER LINE AB, SWEDEN;                   :
ATLANTIC CONTAINER LINE SWEDEN AB;                    :
ATLANTIC CONTAINER LINE (USA) LLC;                    :
ATLANTIC CONTAINER LINE;                              :
V.SHIPS (LIVERPOOL) LIMITED; THE                      :
M/V ATLANTIC CONVEYOR (IMO: 8215534);                 :
AND CAPTAIN COLLEEN MORAN,                            :
                                                      :
             Defendants.                              :
                                                      :

          UNITED STATES OF AMERICA’S VERIFIED COMPLAINT

      The United States of America (“United States”), for its Verified Complaint against

The Grimaldi Group SpA, in personam, Atlantic Container Line AB, aka Atlantic

Container Line AB, Sweden, in personam, Atlantic Container Line Sweden AB, in

personam, Atlantic Container Line (USA) LLC, in personam, Atlantic Container Line, in

personam, V.Ships (Liverpool) Limited, in personam (collectively referred to as the

“Vessel Interest Defendants”), the M/V ATLANTIC CONVEYOR (IMO: 8215534)

(“M/V ATLANTIC CONVEYOR”), in rem, and Captain Colleen Moran (“Captain

Moran”), in personam, alleges as follows:
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 2 of 9 PageID #: 2



                                        Nature of the Action

       1.     This is an admiralty or maritime claim within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure.

       2.     The United States brings this action against the Vessel Interest Defendants,

the M/V ATLANTIC CONVEYOR, and Captain Moran to recover the costs of repairing

damage to a navigational structure owned by the United States.

       3.     The United States asserts claims in this case under the general maritime

law, and under the Rivers and Harbors Act (RHA), 33 U.S.C. §§ 401-476.

                                      Jurisdiction and Venue

       4.     The United States is authorized to file this suit by 28 U.S.C. § 1345.

       5.     This Court has jurisdiction over the subject matter and the parties in

accordance with 28 U.S.C. §§ 1331, 1333, and 1345.

       6.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because it is the

judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred.

                                                Facts

       7.     The Reedy Point North Jetty (North Jetty) is a navigation structure located

at the confluence of the Chesapeake and Delaware Canal with the Delaware River near

Reedy Point, Delaware.

       8.     At all relevant times, the United States owned and operated, through the

United States Army Corps of Engineers, the North Jetty.



                                              2
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 3 of 9 PageID #: 3



       9.     At all relevant times, the M/V ATLANTIC CONVEYOR was a container

ship that was owned and/or operated by The Grimaldi Group SpA, and/or Atlantic

Container Line AB, aka Atlantic Container Line AB, Sweden, and/or Atlantic Container

Line Sweden AB, and/or Atlantic Container Line (USA) LLC, a Delaware corporation,

and/or Atlantic Container Line, and/or V.Ships (Liverpool) (collectively referred to as the

“Vessel Interest Defendants”), and/or contractors and/or subsidiaries of one or more of

the Vessel Interest Defendants.

       10.    On February 14, 2017, the North Jetty was substantially damaged when it

was struck by the M/V ATLANTIC CONVEYOR (the Accident).

       11.    Captain Moran was the pilot of the M/V ATLANTIC CONVEYOR at the

time of the Accident.

          Count I – Claim Against the Vessel Interest Defendants and the M/V
        ATLANTIC CONVEYOR for Negligence under the General Maritime Law

       12.    The United States incorporates by reference Paragraphs 1 through 11 of this

Complaint.

       13.    The Accident and the resulting damage to the North Jetty were proximately

caused by the negligence and other fault of the Vessel Interest Defendants and their

employees, including, but not limited to, the crew of the M/V ATLANTIC CONVEYOR,

and/or by the negligence and other fault of contractors and/or subsidiaries of one or more

of the Vessel Interest Defendants, and/or by the unseaworthiness of the M/V ATLANTIC

CONVEYOR, all of which were in the privity and knowledge of the Vessel Interest

Defendants, and which negligence and other fault included, but was not limited to:


                                             3
Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 4 of 9 PageID #: 4



   A.    The failure of the captain and the crew of the M/V ATLANTIC

         CONVEYOR to exercise reasonable care in the operation of the vessel;

   B.    The failure of the captain and the crew of the M/V ATLANTIC

         CONVEYOR to properly navigate and control the vessel;

   C.    The failure of the captain and the crew of the M/V ATLANTIC

         CONVEYOR to keep a proper lookout;

   D.    The failure of the captain and the crew of the M/V ATLANTIC

         CONVEYOR to maintain a safe distance from the North Jetty;

   E.    The failure of the captain and the crew of the M/V ATLANTIC

         CONVEYOR to safely navigate past the North Jetty;

   F.    The failure of the captain and the crew of the M/V ATLANTIC

         CONVEYOR to take the necessary evasive maneuvers to avoid allision

         with the North Jetty;

   G.    Operating the M/V ATLANTIC CONVEYOR in a negligent and/or

         unseaworthy manner;

   H.    Operating the M/V ATLANTIC CONVEYOR without a properly trained

         and competent crew;

   I.    Failing to ensure that the M/V ATLANTIC CONVEYOR was in all

         respects fit and seaworthy for its intended purpose and use;

   J.    Failing to properly vet and investigate the fitness of the pilot; and

   K.    Other acts of negligence and/or other fault, and/or unseaworthiness, to be

         established at the trial of this matter.

                                          4
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 5 of 9 PageID #: 5



       14.    The Vessel Interest Defendants and M/V ATLANTIC CONVEYOR are

jointly and severally liable to the United States for the full amount of the damages

proximately caused by the Accident.

       15.    The Accident and the resulting damage to the North Jetty were also

proximately caused by the negligence and other fault of Captain Moran.

       16.    The Vessel Interest Defendants and M/V ATLANTIC CONVEYOR are

liable to the United States for the negligence and other fault of Captain Moran.

       17.    Based on currently available information, it is estimated that the costs of

repairing the damage to the North Jetty proximately caused by the negligence and other

fault of the Vessel Interest Defendants, and/or their employees, and/or their contractors,

and/or their subsidiaries, and/or the M/V ATLANTIC CONVEYOR, and/or Captain

Moran, are up to an amount of approximately $3,101,000.

                       Count II – Claim Against Captain Moran
                      for Negligence Under the General Maritime Law

       18.    The United States incorporates by reference Paragraphs 1 through 17 of this

Complaint.

       19.    The Accident and the resulting damage to the North Jetty were also

proximately caused by the negligence and other fault of Captain Moran, which

negligence and other fault included, but was not limited to:

       A.     The failure to exercise reasonable care in the operation of the M/V

              ATLANTIC CONVEYOR;




                                             5
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 6 of 9 PageID #: 6



      B.     The failure to exercise the highest standard of care to navigate the M/V

             ATLANTIC CONVEYOR safely and prudently;

      C.     The failure to properly navigate and control the M/V ATLANTIC

             CONVEYOR;

      D.     The failure to keep a proper lookout;

      E.     The failure to maintain a safe distance from the North Jetty;

      F.     The failure to safely navigate past the North Jetty;

      G.     The failure to take the necessary evasive maneuvers to avoid allision with

             the North Jetty;

      H.     Failing to ensure that the M/V ATLANTIC CONVEYOR was in all

             respects fit and seaworthy for its intended purpose and use;

      I.     Other acts of negligence and/or other fault, and/or unseaworthiness, to be

             established at the trial of this matter.

      20.    Captain Moran is jointly and severally liable to the United States for the

full amount damages proximately caused by the Accident.

      21.    Based on currently available information, it is estimated that the costs of

repairing the damage to the North Jetty proximately caused by the negligence and other

fault of Captain Moran are up to an amount of approximately $3,101,000.

     Count III – Claim Against the Vessel Interest Defendants and the M/V
  ATLANTIC CONVEYOR for Strict Liability under the Rivers and Harbors Act

      22.    The United States incorporates by reference Paragraphs 1 through 21 of this

Complaint.


                                              6
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 7 of 9 PageID #: 7



       23.    The North Jetty is a public work built and maintained for the preservation

and improvement of the navigable waters of the United States within the meaning of the

RHA, 33 U.S.C. § 408.

       24.    Under the RHA, 33 U.S.C. §§ 408 and 412, the Vessel Interest Defendants

and the M/V ATLANTIC CONVEYOR are strictly liable, and jointly and severally

liable, to the United States for the full costs to repair the damage to the North Jetty

proximately caused by the Accident.

       25.    Based on currently available information, it is estimated that the costs of

repairing the damage to the North Jetty proximately caused by the Accident are up to an

amount of approximately $3,101,000.

                         Count IV – Strict Liability Claim Against
                      Captain Moran under the Rivers and Harbors Act

       26.    The United States incorporates by reference Paragraphs 1 through 25 of this

Complaint.

       27.    The North Jetty is a public work built and maintained for the preservation

and improvement of the navigable waters of the United States within the meaning of the

RHA, 33 U.S.C. § 408.

       28.    Under the RHA, 33 U.S.C. §§ 408 and 412, Captain Moran is strictly liable,

and jointly and severally liable, to the United States for the full costs to repair the damage

to the North Jetty proximately caused by the Accident.




                                              7
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 8 of 9 PageID #: 8



       29.    Based on currently available information, it is estimated that the costs of

repairing the damage to the North Jetty proximately caused by the Accident are up to an

amount of approximately $3,101,000.

       WHEREFORE, the United States prays that a judgment be entered in its favor

against The Grimaldi Group SpA, in personam, Atlantic Container Line AB, aka Atlantic

Container Line AB, Sweden, in personam, Atlantic Container Line Sweden AB, in

personam, Atlantic Container Line (USA) LLC, in personam, Atlantic Container Line, in

personam, V.Ships (Liverpool) Limited, in personam, the M/V ATLANTIC

CONVEYOR (IMO: 8215534) (“M/V ATLANTIC CONVEYOR”), in rem, and Captain

Colleen Moran (“Captain Moran”), in personam, jointly and severally, for the total

amount of the United States’ damages proximately caused by the Accident, plus interest

and costs, and for such other relief as the Court deems proper.

       Dated: February 6, 2020

                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General, Civil Division

                                          /s/ James C. Wilson
                                          JAMES C. WILSON
                                          Senior Trial Counsel
                                          United States Department of Justice
                                          Civil Division, Torts Branch
                                          Post Office Box 14271
                                          Washington, DC 20044-4271
                                          Telephone: (202) 616-4107
                                          Facsimile: (202) 616-4002
                                          Email: james.wilson3@usdoj.gov
                                          Attorneys for the United States


                                             8
   Case 1:20-cv-00183-UNA Document 1 Filed 02/06/20 Page 9 of 9 PageID #: 9



                                    VERIFICATION

       Based upon information officially furnished to me, I declare under penalty of

perjury, in accordance with 28 U.S.C. § 1746, that the foregoing is true and correct.

Executed on February 6, 2020.

                                          /s/ James C. Wilson
                                          JAMES C. WILSON




                                             9
                     Case 1:20-cv-00183-UNA Document 1-1 Filed 02/06/20 Page 1 of 1 PageID #: 10
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            The Grimaldi Group SpA; Atlantic Container Line AB, aka Atlantic Container Line AB, Sweden; Atlantic
UNITED STATES OF AMERICA                                                                                    Container Line Sweden AB; Atlantic Container Line (USA) LLC; Atlantic Container Line; V.Ships
                                                                                                            (Liverpool) Limited; M/V ATLANTIC CONVEYOR (IMO: 8215534); and Captain Colleen Moran

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               FOREIGN (ITALY)
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
United States Department of Justice
P.O. Box 14271, Washington, DC 20044-4271
(202) 616-4107

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place        ’ 5       ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                          ’ 6       ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                              Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated         ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application         ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                          Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                  ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                 ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)             ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))                 Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                 ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                               ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                       ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                    ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. § 1345; 33 U.S.C. §§ 401-476
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of repair costs to a navigational structure owned by the United States.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         3,101,000.00                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/06/2020                                                              /s/ James C. Wilson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                    Reset
